Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15-16, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest: at least one readout circuit pad connection line electrically connecting the driving area to the at least one readout circuit pad; and at least one electrostatic induction line electrically connected to the at least one readout circuit pad connection line, wherein the at least one electrostatic induction line has a greater resistance than a resistance of the at least one readout circuit pad connection line.
Kim (US 2014/0145252 A1) discloses a thin film transistor array substrate 110 for a digital X-ray detector device 100, comprising: a base substrate where a driving area and a non-driving area are defined; at least one readout circuit pad (150) disposed in the non-driving area and electrically connected to the drive area; at least one readout circuit pad connection line electrically connecting the driving area to the at least one readout circuit pad (par. [0008]-[0009], fig. 1).

Alving (US 2008/0185529 A1) discloses a thin film transistor array substrate (16) for a digital X-ray detector device (Abstract, par. [0026], fig. 1) comprising means for reducing induction (par. [0010]).
While x-ray detectors comprising thin film transistor (TFT) arrays, readout circuits, and reducing induction were generally known in the art, the cited prior art teaches away from using induction and does not disclose Applicant’s claimed electrostatic induction line.
Accordingly, claims 1 and 15-16 are allowed.

Regarding claims 2-14 and 17-20, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884